FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
2.	This action is in response to papers filed 19 February 2021 in which the specification and claims 1-2, 5, 7, and 9-10 were amended, claim 3 was canceled, and new claims 11-19 were added.  All of the amendments have been thoroughly reviewed and entered.  
All previous objections and rejections not reiterated below are withdrawn in view of the amendments.  
The previous obviousness-type double patenting rejections are withdrawn in view of withdrawal of the copending claims of the ‘630 Application.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.

3.	Claims 1-2 and 4-19 are under prosecution.

4.	This Office Action includes new rejections necessitated by the amendments.

Claim Interpretation
5.	It is noted that the claimed “input portion” and “output portion” are interpreted as the “inlet portion” and “outlet portion” described in paragraph 0076 of the instant specification.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-2, 5-6, 8, 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beard et al (U.S. Patent Application Publication No. US 2007/0014694 A1, published 18 January 2007) and Sandell et al (U.S. Patent Application Publication No. US 2007/0003443 A1, published 4 January 2007).
Regarding claim 1, Beard et al teach biomolecule analysis methods, in the form of enzyme detection methods (paragraph 0609), comprising feeding (i.e., loading) a reagent into a reaction container, in the form of a microplate having a plurality of well into which the reagents are fed (paragraph 0256), wherein the reagent is the enzyme (paragraph 0609).  Beard et al also teach the wells are sealed with a protective cover, in the form of a layer of mineral oil (paragraph 0387) filing at least a portion of the wells (i.e., apertures; paragraph 0217), thereby forming a plurality of independent reaction container in each of the oil sealed wells, which are sealed from each other.  Beard et al further teach performing enzyme assays (paragraph 0610), incubating the reactions (e.g., paragraph 0624) and detecting of a signal amplified by the enzymatic reaction (paragraph 0620).  
It is noted that the claims do not require a single continuous (i.e., connected) layer of oil over the wells; rather, the claims encompass embodiments wherein only a portion of each of the wells is filled, as taught by Beard et al (paragraph 0217).  Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111).  
While Beard et al teach feeding (i.e., filling) using input ports and outlet ports (e.g., paragraph 0384), Beard et al do not explicitly teach the oil solution is “fed” over the wells, Beard et al do teach the use of a filling apparatus for filling the wells (paragraph 0387).  Thus, it would have been obvious the use the filling apparatus to feed the oil solution over the wells.
Beard et al also teach the methods have the added advantage of aiding in the development of diagnostics, medicines and therapies (paragraph 0003).  Thus, Beard et al teach the known techniques discussed above.	
While Beard et al teach filling using channels (Abstract), Beard et al do not teach pushing reagents out of an outlet portion using the oil solution.
However, Sandell et al teach methods including the detection of enzymes (paragraph 0050) as well as nucleic acid amplification (paragraph 0044), wherein a reaction container, in the form of a sample distribution network, comprises a plurality of wells, in the form of sample chambers (paragraph 0060).  A reagent (i.e., the sample) is introduced to the wells via an inlet port, followed by flowing down a channel to the sample chambers (paragraph 0060).  Oil is then flowed through the same channel to push (i.e., displace) excess reagent (i.e., sample), thus sealing off the wells and completely isolating the sample chambers, and pushing the reagent out an output portion (i.e., a dissolving exit valve; paragraph 0060). Reactions are incubated (e.g., heated or cooled) with the oil in the wells (paragraph 0060).   Sandell et al also teach the methods have the added advantage of allowing real-time detection (paragraph 0060).  Thus, Sandell et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Beard et al and Sandell et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of aiding in the development of diagnostics, medicines and therapies as explicitly taught by Beard et al (paragraph 0003) as well as the added advantage of allowing real-time detection as explicitly taught by Sandell (paragraph 0060).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Beard et al and Sandell et al could have been combined with predictable results because the known techniques of Sandell et al and Beard et al predictably result in methods useful for sealing chambers for biomolecule analysis.
Regarding claim 2, the method of claim 1 is discussed above.  Beard et al teach isothermal amplification (paragraph 0613).  In addition, Sandell et al teach testing under a substantially uniform temperature (paragraph 0049).
Regarding claim 5, the method of claim 1 is discussed above.  Beard et al teach the target is a nucleic acid, in the form of a DNA molecule (paragraph 0520).  Sandell et al also teach the target substance is a nucleic acid (paragraph 0022)
Regarding claim 6, the method of claim 5 is discussed above.  
It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  Thus, the teaching of Beard et al that the detection may involve amplification (e.g., paragraphs 0696, 0196, 0198, and 0200) encompasses the alternate embodiment wherein the amplification is not performed.
In addition, Sandell et al teach detection of enzymes using enzyme substrate molecules (paragraph 0050), and thus do not require nucleic acid amplification.
Regarding claim 8, the method of claim 1 is discussed above.  Beard et al teach fluorescence from the plurality of wells is measured (paragraph 0577); thus, the number of wells giving off a signal is measured.
In addition, Beard et al teach loci in a plurality of wells are detected (paragraph 0608).  Thus, it would have been obvious to count the number of wells indicative of the assayed loci.
Regarding claim 11, the method of claim 1 is discussed above.  Sandell et al teach the reactions are incubated (e.g., heated or cooled) with the oil in the wells (paragraph 0060).   In addition, Beard et al teach the sealing oil (i.e., liquid) is not reactive with the assay (paragraph 0611).  Thus, it would have been obvious to perform assays with the oil layer over the wells.
Regarding claim 14, the method of claim 1 is discussed above.  Beard et al teach a wash step (paragraph 0689).
With respect to the timing of the wash step, the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.
It is also noted that the courts have found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.  Thus, the claimed wash step merely represents routine optimization of steps of the cited prior art.
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
Regarding claim 17, the method of claim 1 is discussed above.  Beard et al teach a wash step (paragraph 0689).
With respect to the timing of the wash step, it is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, and that the courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Thus, the claimed wash step and filling of the reaction container merely represents routine optimization of steps and/or conditions of the cited prior art.
Applicant is again cautioned to not merely rely upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.

9.	Claims 4, 10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beard et al (U.S. Patent Application Publication No. US 2007/0014694 A1, published 18 January 2007) and Sandell et al (U.S. Patent Application Publication No. US 2007/0003443 A1, published 4 January 2007) as applied to claim 1, and further in view of Link et al (U.S. Patent Application Publication No. US 2008/0003142 A1, published 3 January 2008).
It is noted that while claims 14 and 17 have been rejected as described above, the claims are also obvious using the interpretation outlined below.

	Regarding claims 4, 10, and 12-19, the method of claim 1 is discussed above in Section 8.
	Neither Beard et al nor Sandell et al teach well volumes less than 100 picoliters (i.e., claim 4).
	However, Link et al teach methods wherein PCR is performed (paragraph 0061), using single molecules in a droplet (i.e., claim 10; paragraphs 0106 and 0368), as well as picoliter sized wells (i.e., claim 4; paragraph 0364).  Link et al also teach oil solutions having surfactants therein (i.e., claims 12-13; paragraph 0024) as well as washing (paragraph 0365) and that other fluids (i.e., the washing fluid) have surfactants (i.e., claims 14-19; paragraph 0144), and that the methods have the added advantage of extending the useful read length of sequencing-by-synthesis to 100 bases (paragraph 0364).  Thus, Link et al teach the known techniques discussed above.
It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
It is also reiterated that the courts have also found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
With respect to the timing of the wash step, it is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, and that the courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Thus, the claimed timings of the wash step and filling of the reaction container merely represents routine optimization of steps and/or conditions of the cited prior art.
Applicant is again cautioned to not merely rely upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the method of Beard et al and Sandell et al with the teachings of Link et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of extending the useful read length of sequencing-by-synthesis to 100 bases as explicitly taught by Link et al (paragraph 0664).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Link et al could have been applied to the method of Beard et al and Sandell et al with predictable results because the known techniques of Link et al predictably result in useful wells for detecting nucleic acids.

10.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Beard et al (U.S. Patent Application Publication No. US 2007/0014694 A1, published 18 January 2007) and Sandell et al (U.S. Patent Application Publication No. US 2007/0003443 A1, published 4 January 2007) as applied to claim 1, and as evidenced by, or alternatively further in view of, Prudent et al (U.S. Patent Application Publication No. US 2002/0197623 A1, published 26 December 2002).
It is noted that while claims 5-6 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
	Regarding claims 5-7, the method of claim 1 is discussed above in Section 8.
	In an alternative embodiment, Beard et al teach the assay is InvaderTM cleavage (paragraph 0609), which is an invasive cleavage assay as evidenced by Prudent et al (i.e., claim 7; paragraphs 0666 and 0208), and which does not require amplification to detect the target nucleic acid (i.e., claims 5-6). 	 
Alternatively, Prudent et al teach invasive cleavage has the added advantage of providing a high level of specificity for detection (paragraph 0666).  Thus, Prudent et al teach the known techniques discussed above.	
It would therefore have alternatively been obvious to a person of ordinary skill in the art to have combined the method of Beard et al and Sandell et al with the teachings of Prudent et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of providing a high level of specificity for detection as explicitly taught by Prudent et al (paragraph 0666).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Prudent et al could have been applied to the method of Beard et al and Sandell et al with predictable results because the known techniques of Prudent et al predictably result in a useful reaction for detecting nucleic acids.

11.	Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Beard et al (U.S. Patent Application Publication No. US 2007/0014694 A1, published 18 January 2007) and Sandell et al (U.S. Patent Application Publication No. US 2007/0003443 A1, published 4 January 2007)) as applied to claim 1, and further in view of Chambers et al (U.S. Patent Application Publication No. US 2010/0224494 A1, published 9 September 2010).
It is noted that while claims 12-13 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
Regarding claims 9 and 12-13, the method of claim 1 is discussed above in Section 8.
	While Beard et al teach the use of Tween 20 and Triton X-100 (paragraph 0460), neither Beard et al nor Sandell et al teach these additives are in the wells.
	However, Chambers et al teach methods wherein Triton X-100 is utilized in a reagent solution, which have the added advantage of reducing protein adsorption (paragraph 0105).  Thus, Chambers et al teach the known techniques discussed above.
It would therefore have alternatively been obvious to a person of ordinary skill in the art to have modified the method of Beard et al and Sandell et al with the teachings of Chambers et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of reducing protein adsorption, thus reducing the rate of adsorption, as explicitly taught by Chambers et al (paragraph 0105).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Chambers et al could have been applied to the method of Beard et al and Sandell et al with predictable results because the known techniques of Chambers et al predictably result in useful reagents for preventing adsorption of proteins during nucleic acid assays.

12.	Claims 9 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beard et al (U.S. Patent Application Publication No. US 2007/0014694 A1, published 18 January 2007) and Sandell et al (U.S. Patent Application Publication No. US 2007/0003443 A1, published 4 January 2007) as applied to claim 1, and further in view of Gorris et al (U.S. Patent Application Publication No. US 2009/0258381 A1, published 15 October 2009).
It is noted that while claims 9 and 12-19 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
Regarding claims 9 and 12-19, the method of claim 1 is discussed above in Section 8.
	While Beard et al teach the use of Tween 20 and Triton X-100 (paragraph 0460), neither Beard et al nor Sandell et al teach these additives are in the wash solution (i.e., claims 14-19) or in the reactant (i.e., claims 9 and 12-13).
However, Gorris et al teach methods wherein wells are washed utilizing wash solutions containing surfactants (i.e., claims 14-16), and that wells are filled with solution prior to addition of a sample (i.e., claims 17-19), in the form of a peptide solution (paragraph 0122).  Gorris et al also teach the surfactant is added to the wells in a reactant solution and is present in the reaction (i.e., claims 9 and 12-13, paragraph 0126), and that the methods have the added advantage of minimizing nonspecific deposits (paragraph 0122). Thus, Gorris et al teach the known techniques discussed above.
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, that the courts have also found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, and that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, and that the courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art, and the claimed timings of the wash step and filling of the reaction container merely represents routine optimization of steps and/or conditions of the cited prior art.
Applicant is again cautioned to not merely rely upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
It would therefore have alternatively been obvious to a person of ordinary skill in the art to have modified the method of Beard et al and Sandell et al with the teachings of Gorris et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of minimizing non-specific deposits as explicitly taught by Gorris et al (paragraph 0122).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Gorris et al could have been applied to the method of Beard et al and Sandell et al with predictable results because the known techniques of Gorris et al predictably result in useful reagents for preventing adsorption of proteins during nucleic acid assays.

Response to Arguments
13.	Applicant’s arguments have been considered but are moot in view of the new rejections necessitated by the amendment.

Conclusion
14.	No claim is allowed.
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
16.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634